 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DON WAYNE JONES III,                          Criminal Case No. 17-CR-1370-AJB
                                     Petitioner,
12                                                 Civil Case No.     19-CV-1300-AJB
     v.
13                                                 ORDER:
     UNITED STATES OF AMERICA,
14
                          Respondent.              (1) GRANTING PETITIONER’S
15                                                 MOTION FOR LEAVE TO FILE
                                                   AMENDMENT AND MOTION FOR
16
                                                   EXTENSION OF TIME TO FILE AN
17                                                 AMENDMENT (Doc. No. 138); and
18
                                                   (2) DENYING AS MOOT
19                                                 PETITIONER’S MOTION TO
                                                   VACATE, SET ASIDE, OR CORRECT
20
                                                   SENTENCE UNDER 28 U.S.C. § 2255
21                                                 (Doc. No. 126)
22
23         Presently before the Court are: (1) Don Wayne Jones III’s (“Petitioner”) motion to
24   vacate, set aside, or correct sentence under 28 U.S.C. § 2255, (Doc. No. 126); and (2)
25   Petitioner’s motion for leave to file an amended § 2255 motion, and motion for extension
26   of time to file amendment, (Doc. No. 138.) For the reasons set forth below, the Court
27   GRANTS Petitioner’s motion for leave to amend, and motion for extension of time, and
28   DENIES AS MOOT Petitioner’s currently pending § 2255 motion.
                                           1
                                                                    Criminal Case No. 17-CR-1370-AJB
                                                                    Civil Case No.    19-CV-1300-AJB
 1   I.    DISCUSSION
 2         On July 7, 2019, Petitioner, proceeding pro se, filed a motion to vacate, set aside, or
 3   correct sentence under 28 U.S.C. § 2255 based on two grounds. First, Petitioner contends
 4   his conviction was obtained by a guilty plea which was unlawfully induced, or made
 5   involuntarily, or made without the understanding of the nature of the charge and the
 6   consequences of the plea. (Doc. No. 126 at 6.) Petitioner argues that the plea was coerced
 7   and that his counsel created the impression that if he did not plea, it would be a “struggle
 8   to [fulfill] his representation, and his sentence would be greater than the sentence offered
 9   in the plea agreement.” (Id.) Second, Petitioner argues he was denied effective assistance
10   of counsel. (Id.)
11         On August 2, 2019, the United States filed a response in opposition to Petitioner’s
12   § 2255 motion. (Doc. No. 130.) Because Petitioner had already been transferred to a
13   different correctional facility, Petitioner did not receive the United States’ opposition, and
14   the United States refiled its opposition with an updated certificate of service on August 22,
15   2019. (Doc. No. 134.) On September 9, 2019, Petitioner filed his motion for leave to
16   amend, and motion for extension of time to file an amendment. (Doc. No. 138.) This order
17   follows.
18         Rule 12 of the Rules Governing Section 2255 Proceedings provides that the Federal
19   Rules of Civil Procedure may be applied to 28 U.S.C. section 2255 proceedings. Rule 15
20   of the Federal Rules of Civil Procedure provides that the filing of an amended complaint
21   after a responsive pleading has been filed may be allowed by leave of court. Fed. R. Civ.
22   P. 15(a). Rule 15(a) favors a liberal policy, however leave to amend is not granted
23   automatically. See Zivkovic v. Southern Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.
24   2002). When determining whether to allow amendment, courts consider prejudice to the
25   opposing party, undue delay, bad faith, and futility. See DCD Programs, Ltd. v. Leighton,
26   833 F.2d 183, 186 (9th Cir. 1987); see also Foman v. Davis, 371 U.S. 178, 182 (1962).
27         As his basis for seeking leave to amend, Petitioner explains he filed his original
28   handwritten § 2255 motion when he was incarcerated in Victorville, but did not receive the
                                               2
                                                                       Criminal Case No. 17-CR-1370-AJB
                                                                       Civil Case No.    19-CV-1300-AJB
 1   United States’ opposition until later because he was transferred to Greenville in Illinois.
 2   Thus, after arrival at Greenville, but before Petitioner received the United States’
 3   opposition, Petitioner apparently intended to file an amended § 2255 motion, and requested
 4   copies of his original § 2255 motion, and other documents to prepare for an amendment.
 5   Now that the United States have filed an opposition, Petitioner seeks leave to “clearly lay
 6   out his claims” and “concedes that there [are] a number of deficiencies with his originally
 7   filed handwritten petition.” (Doc. No. 138 at 2.) Finding minimal prejudice to the United
 8   States, and no bad faith or undue delay, the Court GRANTS Petitioner’s motion for leave
 9   to amend, and for an extension of time to file an amended § 2255 motion. Petitioner is to
10   file his First Amended § 2255 motion within 45 days from the date of this order.
11   Accordingly, Petitioner’s currently pending § 2255 is DENIED AS MOOT.
12
13   IT IS SO ORDERED.
14   Dated: December 20, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                     Criminal Case No. 17-CR-1370-AJB
                                                                     Civil Case No.    19-CV-1300-AJB
